Citation Nr: 1509751	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  15-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for pulmonary hypertension. 

(The issue of entitlement to a higher initial rating in excess of 10 percent for bilateral pes planus from September 2, 2009 to May 19, 2013 is addressed in a separate decision).   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran has unverified service from August 1992 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied service connection for pulmonary hypertension due to the service-connected hypertension.

The Veteran was previously represented in this issue; however, his attorney expressly stated in a September 2014 letter that he no longer represented the Veteran on this issue.


FINDING OF FACT

On May 30, 2013, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran was withdrawing the appeal as to the claim for service connection for pulmonary hypertension.   


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for service connection for pulmonary hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On May 30, 2013, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran was withdrawing the appeal as to the claim for service connection for pulmonary hypertension.  This issue was nevertheless certified to the Board, but prior to a decision on the issue, the Veteran's representative withdrew his representation as to this issue.  Nevertheless, as the Veteran had previously withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal as to the claim for service connection for pulmonary hypertension is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


